 In the Matter of ALUMINUM COMPANY OF AMERICA AND CAROLINAALUMINUM COMPANYandUNITED MINE WORKERS OF AMERICA,DISTRICT 50Case No. 10-R 1290: Decided March 31, 194f5Messrs. R. R. KramerandPorter Greenwood,of Knoxville, Tenn.,for the Company.Messrs. Fred L. Ruscoeand J.Carl Bunch,of Knoxville, Tenn., forDistrict 50.%Mr. Philip N. Curran,°ofPittsburgh, Pa.,Mr. W. H. Crawford,ofAtlanta, Ga., andMr. M. C. Weston,ofMaryville, Tenn., for theSteelworkers.Messrs. R. 0. RossandC. C. Maples,of Knoxville, Tenn., for theAFL.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Mine Workers ofAmerica, District 50, herein called District 50, alleging that a ques-tion affecting commerce hadarisenconcerning the representation ofemployees of Aluminum Company of America and .Carolina Alu-minumCompany, Alcoa, Tennessee, herein collectively called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Paul S. Kuelthau,Trial Exam-iner.Said hearing was held at Knoxville, Tennessee, on November287 1944.The Company, District 50, United Steelworkers of America,CIO, herein called the Steelworkers, and American Federation ofLabor, herein called the AFL, appeared and participated.Allparties wereafforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.At the hearing the Steelworkers moved for the dismissal ofthe petition on the grounds (1) that District 50 has not presented asufficientshowing on cards to warrant the proceeding, and (2) that61 N. L.R. B., No. 30.245 246DECISIONSOF NATIONALLABOR RELATIONS BOARDthe pendency before the National War Labor Board of certain issuesinvolving employees of the Company at its Alcoa plant, is a bar toa present determination of representatives in this proceeding.Forreasons hereinafter given the motion is denied.On December 14,1944, the Steelworkers moved the Board to reopen the record hereinto permit the introduction of further evidence on the issue of the ap-propriate unit.For reasons hereinafter given, the motion'was deniedby Board Order, dated March 10, 1944.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTVI.THE BUSINESS OF THE COMPANYAluminum Company of America, a Pennsylvania corporation, to-gether with a number of subsidiaries, is engaged in the mining andrefining of bauxite and in the smelting, manufacturing, and fabricatingof aluminum.The Carolina Aluminum Company, a North Carolinacorporation, is one of the subsidiaries of Aluminum Company of Amer-ica.The Carolina Aluminum Company, Western Division, owns andoperates power plants at Tapoco and Santeetlah, North Carolina, whichsupply power to the Alcoa Works in connection with the manufactureof aluminum.The present proceeding concerns the Company's em-ployees at Alcoa, and Cal'derwood, Tennessee, and the power plants ofthe Carolina Aluminum Company, Western Division, at the two loca-tions indicated.The Alcoa plants 1 are engaged principally in the manufacture ofcarbon electrodes, smelting of aluminum, fabrication of sheet and platealuminum, fabrication of aluminum ingots, and the manufacture ofaluminum powder.The principal raw material used at Alcoa isalumina, which is shipped to Alcoa from points outside the State ofTennessee.The Company uses many other products, a majority ofwhich comes from points outside the State of Tennessee.More than90 percent of the products of the Alcoa plants is shipped to points out-side the State of Tennessee.The Company admits and we find that its operations affect commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, is an unaffiliated labororganization admitting to membership employees of the Company.Including Calderwood. ALUMINUM COMPANY OF AMERICA247United Steelworkers of America,affiliated with the Congress of In-dustrial Organizations,is a labor organization admitting to member-ship employees of the Company.American Federation of Labor is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companyrefused to recognize District 50 as exclusive bargain-ing representative for employees at its Alcoa plants on the ground thatAluminumWorkers ofAmerica, CIO, herein called theAWA, has beencertifiedby theBoard as bargaining representative for the saidemployees.On November 1, 1942, the Company and the AWA executed a con-tract,herein called the Master Agreement,covering employees of theCompanyat Alcoa andseven other ofthe Company's plant, whereinthe AWAwas recognized as exclusivebargainingrepresentative.ThisAgreement was made effective for a term of 18 months and thereafteruntil modified after at least 30 days'notice.During the term of theMaster Agreementthe AWAmade demands upon the Company for ageneral wage increase.On January 27, 1944, the setting of a retro-active datefrom whichany wage increase granted should be effective,was referred to the NationalWar Labor Board.OnMarch 28, 1944,a second case was certifiedto theNationalWar LaborBoard involvingwage demands covering all of the plants of the Company whereinemployees were then representedby the AWA. OnMarch 14, 1944,the AWA requesteda conference for the purpose of negotiating a newmaster agreement to succeed the one which would terminate May 1,1944.The Companyentered into such negotiations and the partiesagreed that the Master Agreement of 1942 should remain in effect untila new master agreement should be executed.On May 19, 1944, theparties certified to the National War Labor Board, 17 non-wage con-tract issues.On October 16, 1944, when District 50 filed its petitionin the instant case, the 3 proceedings,above-mentioned,were pendingbefore the National War Labor Board and neither the proposed masteragreement nor a new local agreement for employees at Alcoa had beensigned.In June 1944,the AWAmerged with the Steelworkers and theCompany recognized the Steelworkers as exclusive bargaining repre-sentative of its employees at all plants wherethe AWA had beencertified.For purposes of convenience in the discussion which follows,the AWAand its successor,the Steelworkers,are indiscriminatelyreferred to as the CIO.The CIOcontends that because it submitted disputes to theNationalWar Labor Board, which have been pending before that Board foran unusual length of time,under the doctrine enunciated by the Board 248DECISIONSOF NATIONALLABOR RELATIONS BOARDinMatter of Allis-Chalmers,and related cases, 2 no present deter-mination of representatives should be made.We find no merit inthis contention inasmuch as the CIO enjoyed collective bargainingrights as exclusive representative of the employees at Alcoa forseveral years prior to the War Labor Board proceedings upon whichthe contention is based. 3A statement made by the Trial Examiner at the hearing indicatesthat District 50 and the AFL represent a substantial number of em-ployees in the unit hereinafter found appropriate. 4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties stipulated that all production and maintenance em-ployees of the Company at its Alcoa Works, including employees ofthe Carolina Aluminum Company, Western Division, at the San-teetlah powerhouse and the Cheoah powerhouse, including mainte-nance employees at the Santeetlah and Cheoah operations, but exclud-ing office employees, watchmen, guards, office janitors, farm and dairyemployees, bricklayers, employees of the brick and tile plant, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively' recommend such action, constitute an appropriate unit.Dis-trict 50, the AFL, and the Company would confine such a unit to thenamed employees at Alcoa.The CIO contends, however, that allemployees of the Company at all plants wherein the CIO is recognizedas collective bargaining representative comprise a single unit, including employees at Alcoa.This contention was not raised at the hear-ing but was incorporated in a motion filed by the CIO subsequent tothe hearing, requesting the Board to reopen the records in the instant2Matter of Allis-Chalmers Manufacturing Company,50 N. L. R. B. 306;Matter ofTaylor Forge and Pipe Works,58 N. L R B. 1375MMatter of MacClatchie Manufacturing Company,53W. L. R.B. 1268;Matter of FortDodge Creamery Company,53 N. L. R. B. 928.District 50 contended that the employeesat Alcoa have never ratified the mergerof the AWAwith the Steelworkers and that it isdoubtful that they desire representation by the Steelworkers.Inasmuch as we find hereinthat a present determination of representatives is for other reasons desirable at this time,we shall not examine the merit of the AFL's contention.*The Trial Examiner reported that District 50 submitted authorization cards and peti-tions purporting to be signed by 1,506 employees of the Company,constituting approxi-mately 16 1 percent of the employees within the appropriate unit, and that the AFL sub-mitted cards apparently signed by 118 employees of the Company constituting 2 percent ofthe employees in the appropriate unit.A check of these cards was made against theCompany's pay roll for October 20, 1944.Inasmuch as the CIO has a maintenance-of-membership contract we reject its contention that the showing thus made is insufficientto warrant this proceeding.The VIO relied uponits contract to show its interest in theproceeding. ALUMINUM COMPANY Off' AMERICA249case and in Case No. 8-R-1663, concerning employees at the Newark,Ohio, plant of the Company, to accept evidence which, the CIO said,would prove the existence of a multi-plant unit. In Case No.19-R-1381, decided this day, the contention was raised at the hearingthat employees at the Company's Troutdale, Oregon, plant, who hadpreviously designated the CIO as their exclusive bargaining repre-sentative, constituted a part of the same multi-plant unit which theCIO contends encompasses employees at Alcoa.Evidence to supportthe contention was adduced at the hearing in Case No. 19-R--1381, butestablished no bargaining on a multi-plant basis, stabilized by agree-ment.Accordingly, the Board in that case rejected the contentionthat a multi-plant unit had been created and found appropriate asingle plant unit of the Company's employees at Troutdale. Sincethe evidence which the CIO would present at a rehearing of the instantmatter is presumably the same as that offered at the hearing in theTroutdalecase, above-mentioned, we have heretofore denied the re-quest for a rehearing. 5We find that all production and maintenance employees at theAlcoa, Tennessee, Works of the Company, including employees of theCarolina Aluminum Company, Western Division, at the Santeetlahpowerhouse and the Cheoah powerhouse, including maintenance em-ployees at the Santeetlah and Cheoah operations, but excluding officeemployees, watchmen, guards, office janitors, farm and dairy em-ployees, bricklayers and employees at the brick and tile plant, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-SOrder dated March 10, 1944. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum Com-pany of America and Carolina Aluminum Company, Alcoa, Tennessee,an election by secret ballot shall be conducted as early as possible, butnot later than sixty (60) days from the date of this Direction, underthe direction and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Mine Workers of America, District 50, by American Federationof Labor (AFL), or by United Steelworkers of America (CIO), forthe purposes of collective bargaining, or by no union.[Seeinfra,61N. L. R. B.' 770 for Supplemental and AmendedDecision.]